Citation Nr: 0519826	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran/appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 until June 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 2004, the veteran had a hearing before the 
undersigned Board member at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's claim of entitlement to service connection for 
a left knee disability was denied in October 2002.  The 
veteran was provided with a hearing before the Board in July 
2004 at which time the veteran indicated that he had 
additional medical evidence to submit regarding the condition 
of his knee.  The record was held open for 60 days, and the 
veteran submitted VA treatment records, including an MRI of 
his disabled knee.  The Board inquired whether the veteran 
wished to waive his right of first review by the agency of 
original jurisdiction (AOJ) of this evidence; however, the 
response from the veteran's representative did not amount to 
an unconditional waiver, which is necessary to construe 
jurisdiction on the Board without offending the veteran's due 
process rights.  In such a situation, the law requires that 
the AOJ initially consider the evidence, readjudicate the 
claim, and issue an appropriate Supplemental Statement of the 
Case (SSOC). 38 C.F.R. § 19.31, 19.37.  As such, this matter 
is REMANDED for the following action:

Readjudicate the veteran's claim of 
entitlement to service connection for a 
left knee disability, with due 
consideration of the evidence received 
subsequent to the issuance of the 
Statement of the Case (SOC) in May 2003.  
If any determination remains unfavorable 
to the veteran, he must be furnished with 
a Supplemental SOC (SSOC) in accordance 
with 38 U.S.C.A. § 7105(d) and 38 C.F.R. 
§ 19.31, and be afforded the applicable 
time to respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this remand is to comply with due process 
requirements.  At this juncture, the Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).


